UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4523


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SIGMUND DIAOLA JAMES, a/k/a Sig,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:08-cr-00944-MBS-1)


Submitted:   November 18, 2013            Decided:   November 26, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South
Carolina, for Appellant. William N. Nettles, United States
Attorney,   J.D.  Rowell,   Assistant   United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               A    federal      jury    convicted           Sigmund      Diaola        James    of

conspiracy to possess with intent to distribute and distribute

cocaine    and       cocaine     base,       in    violation        of    21    U.S.C.      §    846

(2006); nineteen counts of use of a communication facility in

furtherance of a drug trafficking offense, in violation of 21

U.S.C. § 843 (2006); two counts of possession with intent to

distribute         and    distribution        of      cocaine,      in     violation        of    21

U.S.C. § 841(a) (2006); possession of a firearm in furtherance

of    a   drug      trafficking        offense,         in    violation         of     18   U.S.C.

§ 924(c) (2006); money laundering, in violation of 18 U.S.C.

§ 1956(a) (2006); and two counts of possession with intent to

distribute cocaine within 1000 feet of a school, in violation of

21 U.S.C. § 860 (2006).                The district court originally sentenced

James     to       life   imprisonment.               In     his    first       appeal,        James

challenged         the    district       court’s           denial    of     his       suppression

motion,    the       court’s     use    of    a       cross-reference           for    murder     as

relevant       conduct      under       the       Sentencing        Guidelines,          and     the

proportionality of the sentence to his offenses.                                      We affirmed

the   convictions,         but    vacated         the      sentence       and     remanded       for

resentencing as we concluded that the district court erred in

applying the cross-reference for murder under the Guidelines.

See United States v. Sellers, 512 F. App’x 319, 330-32 (4th

Cir.) (unpublished), cert. denied, 133 S. Ct. 2786 (U.S. 2013).

                                                  2
              Prior to the resentencing hearing, James filed several

objections to the presentence report, including objections to

the drug weight; enhancements for his role in the offense and

possession       of    a     firearm;          and     the    failure     to    reduce      the

applicable        offense              level         for      James’      acceptance         of

responsibility.              The       district       court,     however,      declined      to

conduct a de novo sentencing hearing and adopted its previous

findings on the issues that James had raised at the original

sentencing hearing.               The court then again sentenced James to a

total    of   life     imprisonment            and    James    now     appeals.      For    the

reasons that follow, we affirm.

              James argues on appeal that the district court erred

in failing to conduct a de novo resentencing hearing and failing

to consider his Guidelines challenges, as this court’s mandate

did not indicate a limited remand.                            “We review de novo the

district      court’s        interpretation            of     the    mandate.”           United

States v. Susi, 674 F.3d 278, 283 (4th Cir. 2012).                             “The mandate

rule    governs       what    issues       the       lower     court     is    permitted     to

consider on remand—it is bound to carry out the mandate of the

higher court, but may not reconsider issues the mandate laid to

rest.”     Id.         Where a remand for resentencing fails to impose

any    further    limitations,            “resentencing         may     proceed     de    novo,

constrained           only        by      the         constitutional          bar    against

vindictiveness,         .     .    .     the     controlling          statutes,     and     the

                                                 3
Sentencing Guidelines.”            United States v. Broughton-Jones, 71
F.3d 1143, 1149 n.4 (4th Cir. 1995) (citing United States v.

Bell, 5 F.3d 64, 67 (4th Cir. 1993)).

             However, the mandate rule also prohibits “litigation

of issues decided by the district court but foregone on appeal

or otherwise waived, for example because they were not raised in

the district court.”        Susi, 674 F.3d at 283 (citation omitted).

Moreover, under the mandate rule, “any issue that could have

been   but    was   not   raised    on   appeal   is   waived   and   thus   not

remanded.”       Doe v. Chao, 511 F.3d 461, 465 (4th Cir. 2007)

(internal quotation marks and citations omitted); see also S.

Atl. Ltd. P’ship of Tenn. v. Riese, 356 F.3d 576, 583 (4th Cir.

2004) (mandate rule “forecloses litigation of issues decided by

the district court but foregone on appeal or otherwise waived”)

(internal quotation marks and citation omitted).

             Here, the issues James sought to raise on resentencing

were all waived.          With respect to his challenges to the drug

weight and the firearm enhancement, he raised those challenges

at the first sentencing hearing, but failed to raise them on

appeal.      They were thus not remanded to the district court.              See

Chao, 511 F.3d at 465.         In addition, James failed to raise the

remaining issues at the first sentencing hearing and likewise

failed to raise them on appeal.              Those arguments were therefore

also waived.        See Susi, 674 F.3d at 283.         We thus conclude that

                                         4
the district court did not err in declining to consider those

arguments on resentencing following this court’s remand of the

sentence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    5